Fourth Court of Appeals
                                         San Antonio, Texas
                                                  July 26, 2019

                                             No. 04-18-00512-CR

                                       EX PARTE Steven ROBLES,

                      From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015CR1302-W1
                          Honorable Catherine Torres-Stahl, Judge Presiding


                                                 ORDER
       On June 19, 2019, this court issued a judgment that affirmed the trial court’s order
denying appellant habeas relief and that granted appellant’s former counsel’s motion to
withdraw. We stated in our memorandum opinion accompanying our judgment that no substitute
counsel will be appointed. On July 2, 2019, appellant filed a “Motion for Appointment of
Counsel on Motion for Rehearing.” We DENY appellant’s Motion for Appointment of Counsel
on Motion for Rehearing.

        Appellant also filed a “Motion to Obtain Transcript” on June 26, 2019, and two letters
clarifying that appellant seeks two trial transcripts from the underlying case in which appellant
was found guilty and punished. We DENY appellant’s Motion to Obtain Transcript because an
indigent criminal defendant is not entitled to a free record of prior proceedings for the purpose of
pursuing a post-conviction habeas corpus application. See In re Strickhausen, 994 S.W.2d 936,
937 (Tex. App.—Houston [1st Dist.] 1999) (orig. proceeding); In re Coronado, 980 S.W.2d 691,
693 (Tex. App.—San Antonio 1998) (orig proceeding); see also Schiefelbein v. State, No. 04-03-
00567-CR, 2004 WL 1510632, at *1 (Tex. App.—San Antonio July 7, 2004, no pet.) (mem. op.,
not designated for publication). 1

       Appellant also filed a “Motion for Extension of Time to File For Motion for Rehearing”
on June 27, 2019. Appellant does not specify the length of the extension he seeks, and he
requests relief in addition to an extension of time, including that this court cause a reporter’s
record be filed. We GRANT IN PART appellant’s Motion for Extension of Time to File For
Motion for Rehearing and ORDER that appellant’s time to file a motion for rehearing is
extended until August 5, 2019. We DENY appellant’s motion is all other respects.



1
 We mailed appellant a copy of the clerk’s record and supplemental clerk’s record in this habeas appeal on February
13, 2019. We did not mail appellant a copy of the reporter’s record in this appeal because we confirmed with the
court coordinator that there was no live hearing when the trial court denied appellant’s amended application for writ
of habeas corpus.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court